Brown, J.
On September 8, 1882, at about half past 10 in the forenoon, as the libelants’ steam-tug Monitor, having in tow one boat lashed upon her port side, and two others lashed to her starboard side, was coming eastward out of the Kills with the ebb-tide, when a little to the southward of the Can buoy, (No. 17,) below Bobbins’ Beef light, she came in collision with the oil-barge Sweepstakes, which was in tow, on a hawser; of the steam-tug Standard, which had just passed the buoy, and was bound down the Kills. The pilot of the *208Monitor was about half-way between Constable’s point and the Can buoy—that is, about half a mile distant from the latter—when he saw the Standard coming nearly straight down the bay, and a little above Bobbin’s Beef light, with her two barges in tow upon hawsers, one behind the other. The Standard signaled to the Monitor with two whistles; to which the latter replied with two, indicating that they would each go to the left. The evidence shows that the Standard, with her tow, kept a perfectly straight course, without changing her helm or slackening her speed, until the collision happened with her tow. The libelants’ testimony is to the effect that the Monitor starboarded her wheel so as to change her heading sufficiently to point inside, or to the westward, of the Can buoy; and that before the collision she reversed her engines. The other evidence in the case satisfies me that the Monitor did not starboard much, or change her course to any considerable extent to the northward. The fact that the Sweepstakes, the aft boat of the Standard’s tow, struck all three of the boats which were lashed to the Monitor’s side, and the fact that the barge ahead of her was going down the bay uj>on a S. S. W. course, are utterly irreconcilable with any considerable previous change by the Monitor. The Standard passed the Monitor some 200 feet or more distant from her. The Acme, the first boat of her tow, some 200 feet behind, was passed less than 50 feet distant from the Monitor, while the Sweepstakes, about 150 feet behind the Acme, collided with the Monitor’s tow, as above stated.
It is very clear that both boats were to blame for this collision; the Standard, because, having the Monitor on her starboard hand, she was bound to keep out of the way, and yet made no change in her course; and, second, because, in giving two whistles to the Monitor, she agreed to pass to the left, and having abundant room to do so, and no obstruction, she did not vary her course, but kept nearer to the Can buoy than was necessary or proper, considering that the only reasonable course for the Monitor was to pass to the eastward of the buoy and not through the narrow channel to the westward of it. The Monitor was equally in fault for not starboarding earlier than she did, and also for not seasonably stopping and backing, which were equally within her power. The peculiarities of the tide there at that time doubtless contributed to the collision. Bach, as she approached the other, had the ebb-tide in her favor; the Monitor in coming down the Kills, and the Standard in coming down the bay. These two tides met near the place of collision. The real cause of the collision was doubtless the miscalculation of both pilots as to the rapidity with which they were approaching each other; but both were familiar with these tides, and both are chargeable for such miscalculation, and for not taking in time the measures necessary to avoid each other.
The damages must be divided, and a reference ordered to compute the amount, with costs.